Citation Nr: 9931514	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss of 
the left ear.

2.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from September 1972 to 
August 1986.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant failed to report for two recently scheduled 
VA audiological evaluations without a showing of good cause.

2.  The last VA audiological evaluation of record (May 1993) 
reflects an average puretone decibel loss of 40 in the left 
ear with 96 percent speech discrimination.
3.  Evidence has not been submitted showing that the 
appellant's multiple service-connected disabilities interfere 
with normal employability.


CONCLUSIONS OF LAW

1.  The evidence of record does not establish entitlement to 
a compensable rating for hearing loss of the left ear and the 
claim may not be granted due to the appellant's failure to 
report, without good cause, for VA examinations scheduled for 
February and March 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.655(b), Part 4, 
Diagnostic Code 6100 (1999).

2.  The criteria for the assignment of a single 10 percent 
rating based on multiple service-connected disabilities are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Increase

The appellant seeks a compensable disability evaluation for 
hearing loss of the left ear.  38 U.S.C.A. 1155 (West 1991).  
He requested an increase in October 1995.  A VA audiological 
evaluation concurrent with the appellant's claim of increased 
disability was not ordered and, as such, the Board remanded 
this case in January 1999.  It was noted in the Board's 
remand decision that the last VA audiological evaluation of 
record was conducted in May 1993.  At that time, the average 
puretone decibel (dB) loss was 40dB in the left ear with 96 
percent speech discrimination.

Pursuant to the Board's January 1999 remand decision, the 
Biloxi VA Medical Center (VAMC) scheduled the appellant for a 
VA audiological evaluation in February 1999.  The appellant 
failed to report for that scheduled examination and second 
examination was scheduled for March 1999.  Again, the 
appellant failed to report for this scheduled examination.  
The VAMC noted in the AMIE (Automated Medical Information 
Exchange) system that notice of the scheduled examinations 
had not been returned as undeliverable.  It further noted in 
the AMIE system that the notices were sent to the last known 
address of record.

The Board observes that there has been no correspondence or 
contact with the VA by the appellant since the February and 
March scheduled examinations and, as such, no claim of good 
cause for the failure to report has been submitted.

Under VA regulations, it is incumbent upon the appellant to 
submit to a VA examination if he is applying for, or in 
receipt of, compensation.  Dusek v. Derwinski, 2 Vet.App. 519 
(1992).  Where entitlement to a benefit cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination, a claim for an increased 
disability rating shall be denied.  38 C.F.R. § 3.655(b) 
(1999) (emphasis added).

In this case, the record reflects that the appellant failed 
to report for VA examinations on two separate occasions 
following a remand from the Board.   The appellant did not 
provide VARO with a mailing address other than that used by 
the VAMC.  Moreover, the appellant has not presented any 
evidence of "good cause" for failing to report for either the 
February or March 1999 examinations.  The Board notes that 
the examinations were specifically scheduled to assist the 
appellant in the development and adjudication of his 
increased disability claim.

We observe that the current medical evidence of record fails 
to show a compensably disabling hearing loss disability of 
the left ear.  The May 1993 audiological evaluation findings 
reflect an average puretone decibel loss of  40dB in the left 
ear with 96 percent speech discrimination, which  correspond 
to the numeric designation I.  See 38 C.F.R. § 4.85, Table VI 
(1999).  The numeric designation of hearing impairment in the 
nonservice-connected right ear, in the absence of total 
deafness, is also considered to be I.  38 U.S.C.A. 
§ 1160(a)(3) (West 1991).  The percentage evaluation provided 
by the scheduled is zero.  38 C.F.R. § 4.85(e), Table VII 
(1999).

The Board believes that a current VA examination would have 
been necessary to adjudicate the appellant's claim.  While 
the VA has a statutory duty to assist under 38 U.S.C.A. 
§ 5107(a) (West 1991), the Court has recognized this duty is 
not a one-way street; the appellant cannot passively wait for 
assistance in those circumstances where his actions are 
necessary for the proper adjudication of his claim.  Wood v. 
Derwinski, 1 Vet.App. 190, (1991).  In the opinion of the 
Board, VARO has fulfilled its statutory duty to assist the 
appellant in developing the facts pertinent to his claim.  
See Dusek v. Derwinski, 2 Vet.App. 519 (1992), quoting 38 
U.S.C.A. § 5107(a) (West 1991) (formerly § 3007(a) ), and 
Connolly v. Derwinski, 1 Vet.App. 566, 569 (1991).

In accordance, with the statutory provisions set forth in 38 
C.F.R. § 3.655(b), the appellant's claim for an increased 
disability evaluation for hearing loss of the left ear, 
currently noncompensably rated, is denied due to his failure 
to report, without good cause, for VA examinations scheduled 
in February and March 1999.

II.  Claim for a Single 10 Percent Rating Under 38 C.F.R. 
§ 3.324

Pursuant to 38 C.F.R. § 3.324, a veteran suffering from two 
or more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree shall be awarded a 10 percent rating, but 
not in combination with any other rating.  See 38 C.F.R. § 
3.324.

Service connection is currently in effect for fracture of the 
left fifth finger (minor), history of sinusitis, scar of the 
left hand (minor), post operative scar from excision of 
plantar warts on  the left foot, and hearing loss of the left 
ear.  Each of these disabilities is rated as noncompensably 
disabling.

In this case, the appellant has not presented evidence nor 
does the evidence of record establish that his noncompensably 
rated service-connected disabilities interfere with normal 
employability.  Therefore, no basis under the cited 
regulation exists for the assignment of a compensable rating 
based on multiple noncompensable service-connected 
disabilities.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


ORDER

A compensable rating for hearing loss of the left ear is 
denied.

A 10 percent rating under 38 C.F.R. § 3.324 (multiple 
noncompensably rated service-connected disabilities) is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

